


EXHIBIT 10.28


SUCCESSION AGREEMENT


This Succession Agreement (“Succession Agreement”) is made and entered into by
Expeditors International of Washington, Inc. (“Expeditors” or the “Company”) and
Peter Rose, on behalf of himself, his heirs, executors, administrators,
successors and assigns (individually or collectively, as context requires,
referred to throughout this Succession Agreement as “Rose”, and, together with
Expeditors, the “Parties”).


1.Satisfaction of Employment Agreement. Rose acknowledges and the Parties hereby
agree that this Succession Agreement sets forth the full and final terms of
Rose’s separation of employment as Chief Executive Officer of Expeditors (“CEO”)
and shall be in full satisfaction of any financial or other obligations imposed
on any Expeditors entity pursuant to the Amended and Restated Employment
Agreement dated December 31, 2008 between Rose and Expeditors (“2008 Employment
Agreement”). All provisions of the 2008 Employment Agreement that survive the
transition from CEO to Chairman are restated in this Succession Agreement.


2.    Last Day of Employment. Rose’s last day as CEO will be March 1, 2014. In
January, 2014, Rose will announce publicly, on behalf of the Company’s Board of
Directors (“Board”), the selection of a new chief executive officer (hereinafter
“CEO”) of the Company and, accordingly, his retirement from Expeditors as CEO.
The Parties hereby agree that such public announcement will be no later than
January 31, 2014. For greater certainty, the Parties intend that effective at
the end of day of March 1, 2014, Rose will experience a “Separation From
Service” for purposes of, and as defined under, Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). For this purpose, “Separation
From Service” is determined in accordance Section 6 of the 2008 Employment
Agreement.


3.    Consideration. In consideration for signing this Succession Agreement, and
complying with its terms, Expeditors and Rose mutually agree to the following
consideration and terms:


a.Immediate Announcement of Internal Search and Intent to Retire, Follow Up
Communications: Following the execution of this Succession Agreement, no later
than Wednesday, October 9, 2013, other than during Nasdaq market hours, Rose
will make mutually agreed upon public and internal announcements stating, in
substance, the following: (1) his intention to retire from Expeditors; (2) his
plan to make his retirement as CEO effective on March 1, 2014 (3) that the
Company’s Board and Rose have begun a CEO selection and succession process and
the Company plans to name Expeditors’ new CEO at the January, 2014 District
Managers meeting. The form and timing of Rose’s announcements will be mutually
agreeable to Rose and the Board. Rose will cooperate with the Company, as
needed, and serve as an integral part of announcements and discussions about his
CEO retirement with key investors, regulators, customers and prospects.


b.Chief Executive Officer Selection Process: Rose will participate fully with
the independent directors of the Company’s Board, or a designated committee
established by the Board, in the selection of a new CEO. The Parties agree to
work cooperatively and diligently to identify a viable internal candidate with
the goal of an announcement at the Company’s District Managers meeting in
January, 2014, the 35th anniversary celebration of the Company. When the new CEO
is confirmed by the Board of Directors, Rose will make the announcement in a
mutually agreeable form and then retire as CEO effective March 1, 2014.


c.Service as Non-Executive Chair of the Board of Directors: Provided Rose
remains willing to do so and is elected to the Board of Directors at the annual
meeting in 2014, Rose may serve as non-executive Chairman of the Board of
Directors for a period beginning immediately upon his retirement as CEO on March
1, 2014, through a date not later than the annual meeting of the Company in
2015. Rose’s service on the Company’s Board must be in accordance with the
Company’s By-Laws and related Company or Board policies. For his service as
Chairman, Rose will not be an employee of the Company, and will be reimbursed
for his expenses incurred for his services as a director in accordance with the
Company’s policy, but Rose waives any director fees paid to non-employee
directors. Rose will not seek re-election to the Board of Directors after the
end of the 2014-2015 term and will retire as Chairman and Director immediately
prior to the annual meeting in 2015.


d.Regular Pay through Last Day as CEO: Expeditors will pay Rose his regular base
pay and incentive pay less applicable deductions through March 1, 2014, and all
benefits which Expeditors may adopt generally for employees including policies
for vacation, holidays, paid sick leave, group medical, life insurance and other
employee benefits. Expeditors shall pay or reimburse Rose for all reasonable
travel and other expenses incurred or paid by Rose in connection with the
performance of services under this Agreement upon presentation of expense
vouchers and such other supporting information as Expeditors may from time to
time reasonably request pursuant to Company policy, all according to established
company practices.


e.Retirement Bonus: Provided Rose executes a release of all claims in the form
attached hereto as Exhibit 1 or such other form of agreement acceptable to the
Company, within thirty days after his last day of employment with the Company
and does not revoke his acceptance of the release of claims within seven (7)
days (or other applicable revocation period required by law) after such release
is signed, Expeditors will pay Rose a retirement bonus (“Retirement Bonus”). The
Retirement Bonus will consist of the amounts determined under the formula set
forth on Appendix A (less applicable deductions), and payment will occur on the
payment dates set forth on Appendix A, provided that the following limitations
on the time of payments, as required under Section 409A, will apply. Any
payments that otherwise would be paid on a date that is earlier than the first
day following the six-month anniversary of Rose’s Separation From Service (the
“Six-Month Anniversary Date”) will accrue, but will not be paid, until the next
scheduled payment date set forth on Appendix A that occurs after the Six-Month
Anniversary Date.


f.Health Coverage: Rose will be offered health continuation coverage under COBRA
as required by law. Provided that Rose executes a release of all claims in the
form attached hereto as Exhibit 1 or such other form of agreement acceptable to
the Company, within thirty days after his Separation From Service with the
Company and does not revoke his acceptance of the release of claims within seven
(7) days (or other applicable revocation period required by law) after such
release is signed, the Company will pay Rose a one-time lump sum payment in the
amount of $150,000 less applicable withholding. Such payment will be made on the
first scheduled payment date set forth on Appendix A.


g.Travel and Other Business Expenses: From March 2, 2014 to the annual meeting
in May, 2015, it is




--------------------------------------------------------------------------------




anticipated that Expeditors may request Rose’s assistance, including business
travel, during his service as Chairman. For such assistance, Rose, in addition
to the other benefits paid during this period, will be entitled to reimbursement
of reasonable expenses for travel consistent with the Company’s travel expense
policies and practices. Expenses shall be reimbursed by the Company as soon as
administratively feasible, but in all cases no later than the time period
required by Section 409A, if applicable. Additionally, for his lifetime, Rose
may continue to book personal travel at his own expense through Expeditors’
travel department as has been customary for executives of the Company during
their active employment.


4.    No Consideration Absent Execution of this Succession Agreement. Rose
understands and agrees that Rose would not receive the monies, terms and/or
benefits specified in this Agreement above, except for Rose’s execution of this
Succession Agreement and the fulfillment of the promises contained herein. Rose
understands and agrees that, except as otherwise set forth herein, Rose shall
continue to have the specific post-employment obligations under the Employment
Agreement all of which are restated in this Succession Agreement.

5.    General Release of All Claims. Rose knowingly and voluntarily releases and
forever discharges Expeditors, its parent corporation and each of their
respective affiliates, subsidiaries, divisions, predecessors, insurers,
successors and assigns, and their current and former employees, attorneys,
officers, directors and agents thereof, both individually and in their business
capacities, and any and all Expeditors benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Succession Agreement as "Releasees"), of and from any and all
claims, known and unknown, asserted or unasserted, which Rose has or may have
against Releasees as of the date of execution of this Succession Agreement,
including, but not limited to, any alleged violation of any law prohibiting
discrimination of any kind, including Title VII of the Civil Rights Act of 1964,
as amended, the Washington Law Against Discrimination and all provisions of
Title 49 of the Revised Code of Washington, any and all claims arising, directly
or indirectly, out of or from the Amended and Restated Employment Agreement
dated December 31, 2008, any and all claims based on statutory or common law
claims, and any claims of any kind arising out of the discussions and
negotiation of this Succession Agreement, any claims arising by virtue of the
Company Board’s review of internal personnel matters, and any other duty imposed
by law or otherwise.


6.    Communications. The Parties agree that communications regarding this
Succession Agreement are critically important and a material term of this
Succession Agreement and that such communications will be mutually agreed.


Concurrent with the execution and delivery of this Succession Agreement, Rose
shall execute and deliver a signed letter or letters for external and internal
communications purposes, in a mutually agreed form. No later than October 9,
2013, other than during Nasdaq market hours, Rose will make internal and
external announcements of the succession plan and his intent to retire on March
1, 2014. Rose will make himself reasonably available for external communications
during the transition period.


Rose hereby acknowledges and affirms that he will, upon his retirement from
active employment as CEO and his service as Chair of the Board of Directors,
cooperate fully with Expeditors in relation to resigning his position with the
Board of Directors of any and all Expeditors-affiliated companies, as well as
any officer titles. Rose further agrees to cooperate promptly with any
administrative or ministerial requirements to effectuate such board and officer
removals.


7.    Cessation of Compensation and Benefits. Notwithstanding the terms of this
Succession Agreement, Rose acknowledges and agrees that Expeditors retains the
sole right to cease any and all remaining payments, including, but not limited
to, regular pay, bonus pay, payments under the Succession Agreement and
corresponding group medical benefit plan coverage (and seek reimbursement for
amounts paid hereunder) in the event that: (A) Rose is convicted, whether
following a trial or by plea of guilty or nolo contendere (or similar plea) in a
criminal proceeding on a misdemeanor and/or felony charge involving fraud, false
statements or misleading omissions, wrongful taking, embezzlement or bribery, or
(B) Expeditors receives notice of a finding by a governmental, regulatory or law
enforcement agency that Rose violated securities laws, any rules or regulations
issued pursuant to such laws, or the rules and regulations of any securities
where the acts taken leading to such conviction or violation were taken by Rose
during his employment with Expeditors or prior to the transition period
following his retirement.


8.     Acceleration of Payments. Notwithstanding the terms of this Succession
Agreement, Rose acknowledges and agrees that Expeditors retains the sole right
and discretion to accelerate any and all payments required by this Succession
Agreement, so long as such acceleration is not prohibited by applicable laws,
and provided that there shall be no acceleration of payments that are subject to
Section 409A unless permitted under Section 409A.


9.    Confidential Information. Rose recognizes that Expeditors’ business and
the business of other affiliates depend upon the use and protection of a large
body of confidential and proprietary information now existing or to be developed
in the future which will be referred to in this Agreement as “Confidential Trade
Information.” Rose intends that the meaning of Confidential Trade Information in
this Agreement will be read as broadly as possible to include all information of
any sort (whether merely remembered or embodied in a tangible medium) which is
related to Expeditors’ business and the business of corporations affiliated with
Expeditors or any of their potential future business and which is not generally
and publicly known. Without limiting the foregoing, Rose agrees that the
customer lists and lists of contracts and potential customers of Expeditors and
its affiliates are and will be a part of the Confidential Trade Information.
Rose agrees to protect and preserve as confidential during the term hereof, and
at all times after its termination or expiration, all of the Confidential Trade
Information at any time known to Rose or at any time in Rose’s possession or
control. Rose will neither use nor allow any other person or entity (including
entities partially or wholly owned by Rose) to use in any way, except for the
benefit of Expeditors and as directed by Expeditors, any of the Confidential
Trade Information. Rose will, prior to or upon leaving employment with
Expeditors, deliver to Expeditors any and all records, items, and media of any
type (including all partial or complete copies or duplicates) containing or
otherwise relating to any of the Confidential Trade Information, whether
prepared or acquired by or provided to Rose. Rose acknowledges that all such
records, items and media are at all times and shall remain the property of
Expeditors.


10.    Covenant Not to Compete. From the date of this Agreement and until six
months after Rose’s resignation as Chairman in approximately May, 2015, Rose
hereby agrees that he will not directly or indirectly enter into the employment
of, render any service or assistance to or acquire any interest whatsoever,
whether as an individual proprietor, partner, associate, officer, director,
consultant, trustee or otherwise, in any business, trade or occupation in
competition with the business of Employer within one hundred fifty (150) miles
of any office of Employer or any affiliate of Employer. Without limiting the
foregoing, Employee also agrees that he will not, during said period, cause or
attempt to cause or induce any employee of Employer to leave the employment of
Employer, or call on or otherwise solicit business from any of the customers of
Employer which, at the time of termination of his employment, were listed (or
ought to have been listed) in Employer’s records, in respect of any service or
product that competes directly or indirectly with any service provided or
marketed by or actually under the development or active




--------------------------------------------------------------------------------




consideration by Employer at the time of Employee’s termination.


11.    Remedies. Employee agrees that damages for breach of his covenants under
Paragraphs 9 and 10 above will be difficult to determine and probably inadequate
to remedy the harm caused thereby and therefor consents that these covenants may
be enforced by temporary or permanent injunction. Such injunctive relief shall
be in addition and not in place of any other remedies available at law or
equity. Employee further agrees that profits made in violation of these
covenants shall be held in constructive trust for Employer. Employee
acknowledges that the provisions of this Paragraph and such covenants are
reasonable, that the payments required by this Succession Agreement provide
adequate compensation under the circumstances, and that in any event Employee is
capable of gainful employment without breaching such covenants. However, should
any court or tribunal ever find that any provision of such covenants are illegal
or unenforceable on the grounds of unreasonableness whether in period of time,
geographical area or otherwise, then in that event the parties agree that such
covenants shall be interpreted and enforced to the maximum extent which the
court or tribunal deems reasonable. For purpose of this Paragraph and Paragraphs
9 and 10 of this Agreement, the term “Employer” shall include any subsidiary,
agent or other affiliate of Employer.


12.    Governing Law and Interpretation. This Succession Agreement shall be
governed and conformed in accordance with the laws of the State of Washington,
without regard to its conflict of laws provision.


Should any provision of this Succession Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Succession
Agreement in full force and effect.


13.    Dispute Settlement. Any controversy, dispute or claim arising out of or
relating to this Succession Agreement shall be resolved exclusively in
arbitration before J.A.M.S. in the Seattle office, in accordance with the
dispute procedures described in their employment rules. However, any claim or
request for injunctive relief shall be presented exclusively to the King County
Superior Court. Prior to any arbitration proceeding, there shall be a mandatory
settlement conference of the disputing parties, and a mediation. If J.A.M.S. is
unable or unwilling to serve as the ADR provider, the Parties shall select
another locally or nationally reputable ADR provider and resolve the dispute
according to the selected provider’s rules. In the event the parties cannot
agree upon a provider, one shall be appointed by the King County Superior Court,
upon motion of one of the Parties.


14.    Non-admission of Wrongdoing. The Parties agree that neither this
Succession Agreement nor the furnishing of the consideration for this Succession
Agreement shall be deemed or construed at any time for any purpose as an
admission by either party of wrongdoing or evidence of any liability or unlawful
conduct of any kind.
15.    Amendment. This Succession Agreement may not be modified, altered or
changed except in writing and signed by both Parties wherein specific reference
is made to this Succession Agreement.


16.    Entire Agreement. Except as agreed in the Amended and Restated Employment
Agreement between the Parties dated December 31, 2008, or as otherwise set forth
herein, this Succession Agreement sets forth the entire agreement between the
Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties in relation to the subject matter hereof. To the extent
there is any conflict between this Succession Agreement and the Employment
Agreement dated December 31, 2008, or modification of the Employment Agreement,
the terms of this Succession Agreement shall prevail. Rose acknowledges that
Rose has not relied on any representations, promises, or agreements of any kind
made to Rose in connection with Rose’s decision to accept this Succession
Agreement, except for those set forth in this Succession Agreement. Rose further
acknowledges that the obligations under the Employment Agreement shall be
replaced with this Succession Agreement.


ROSE AND EXPEDITORS FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER
INTO THIS SUCCESSION AGREEMENT.


ROSE INTENDS TO WAIVE, SETTLE AND RELEASE ALL CLAIMS ROSE HAS OR MIGHT HAVE
AGAINST RELEASEES AS OF THE DATE OF EXECUTION OF THIS SUCCESSION AGREEMENT.


The Parties knowingly and voluntarily sign this Succession Agreement as of the
date(s) set forth below:


 
 
Expeditors International of Washington, Inc.
By: /s/ Peter J. Rose
 
By: /s/ Robert R. Wright
Peter Rose
 
Robert R. Wright
 
 
Lead Independent Director
 
 
 
Date: 10/7/13
 
Pursuant to Authorization by the Board at a Meeting on 10/7/13.
 
 
 
 
 
Date: 10/07/13









--------------------------------------------------------------------------------






Appendix A


Peter Rose’s Retirement Bonus will be paid in accordance with the following
schedule and the amount will be determined in a manner consistent with the 2008
Executive Incentive Compensation Plan:


On Friday, September 12, 2014 an amount equal to Operating Income as reported in
Form 10-Q for the first and second quarter 2014 before accrual of Executive
Bonuses multiplied by 10%, then that amount multiplied by the percentage used to
calculate Mr. Rose's incentive compensation for the quarter ended June 30, 2013


On the Friday in November 2014 that corresponds to the payment of Incentive
Compensation to Executive Officers an amount equal to Operating Income as
reported in Form 10-Q for the third quarter 2014 before accrual of Executive
Bonuses multiplied by 10%, then that amount multiplied by the percentage used to
calculate Mr. Rose's incentive compensation for the quarter ended June 30, 2013


On the Friday in March 2015 that corresponds to the payment of Incentive
Compensation to Executive Officers an amount equal to Operating Income as
reported in Form 10-Q for the fourth quarter 2014 before accrual of Executive
Bonuses multiplied by 10%, then that amount multiplied by the percentage used to
calculate Mr. Rose's incentive compensation for the quarter ended June 30, 2013


On the Friday in May 2015 that corresponds to the payment of Incentive
Compensation to Executive Officers an amount equal to Operating Income as
reported in Form 10-Q for the first quarter 2015 before accrual of Executive
Bonuses multiplied by 10%, then that amount multiplied by the percentage used to
calculate Mr. Rose's incentive compensation for the quarter ended June 30, 2013


On the Friday in August 2015 that corresponds to the payment of Incentive
Compensation to Executive Officers an amount equal to Operating Income as
reported in Form 10-Q for the second quarter 2015 before accrual of Executive
Bonuses multiplied by 10%, then that amount multiplied by the percentage used to
calculate Mr. Rose's incentive compensation for the quarter ended June 30, 2013,
then that amount multiplied by 2/3.




--------------------------------------------------------------------------------




POST CEO EMPLOYMENT RELEASE AGREEMENT
(Exhibit 1 to Succession Agreement)
Expeditors International of Washington, Inc. (“Expeditors”), and Peter J. Rose,
his spouse or domestic partner (if any), executors, administrators, successors
and assigns (collectively referred to throughout this Post CEO Employment
Release Agreement as “Rose”), agree that:
1.    Last Day of Employment. Rose’s last day of employment with Expeditors as
its CEO was March 1, 2014.
2.    Consideration. In consideration for signing this Post-Employment Release
Agreement (“Agreement”), Expeditors agrees to pay to Rose the sum specified in
his Succession Agreement, less lawful deductions. Expeditors will provide the
payments called for in Sections 3e and 3f therein at the times specified in the
Succession Agreement, provided that Rose did not revoke his acceptance of this
Agreement within seven days after signing it. This Agreement should not be
signed by Rose prior to his last official day of employment as CEO.
3.    No Consideration Absent Execution of this Agreement. Rose understands and
agrees that He would not receive the monies and/or benefits specified in
Paragraph “2” above, except for his execution of this Agreement and the
fulfillment of the promises contained herein and in the Succession Agreement
between the Parties.
4.    General Release of All Claims. Rose knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, Expeditors, its
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, the employee benefit plans for Expeditors, plan fiduciaries
and plan administrators (whether internal or external), both individually and in
their official capacities (collectively referred to throughout the remainder of
this Agreement as “Releasees”) of and from any and all claims, known and
unknown, asserted or unasserted, which Rose has or may have against Releasees as
of the date of execution of this Agreement and, including, but not limited to,
any alleged violation of or liability for any of the following: Title VII of the
Civil Rights Act of 1964, as amended, the Washington Law Against Discrimination
and all provisions of Title 49 of the Revised Code of Washington, The Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Sarbanes-Oxley Act of 2002, as
amended, any and all claims arising, directly or indirectly, out of the alleged
breach of any agreement, any and all claims based on statutory or common law
claims, and any claim for attorney’s fees or costs arising out of these matters.
Rose agrees that he will not file any civil action or any other charges over the
matters herein released.
If any claim is not subject to release, to the extent permitted by law, Rose
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Expeditors or
any other Releasees identified in this Agreement is a party.
Notwithstanding the above release, Rose does not release any claim for
indemnification as an officer or director under the bylaws, company policy or
applicable law.
5.    Affirmations.
a.Rose affirms that he [has not][has] applied or otherwise registered for
benefits under Medicare. Rose affirms he has not suffered any physical or mental
health injury that he attributes to his work at Expeditors.
b.Rose affirms that he has not filed, caused to be filed and is not presently a
party to any claim, complaint or action against Expeditors.
c.Rose further affirms that he has been paid and/or has received all leaves
(paid or unpaid), compensation, wages, bonuses, commissions and/or benefits to
which He may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to him, except as provided
in this Agreement and General Release.
d.Rose further affirms that he has not been retaliated against for reporting any
allegations of wrongdoing by Expeditors or its officers, including any
allegations of corporate fraud. Both parties acknowledge that this Agreement and
General Release does not limit either party’s right, where applicable, to file
or participate in an investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, Rose agrees that if such an
administrative claim is made, he shall not be entitled to recover any individual
monetary relief or other individual remedies.
6.    Return of Property. Rose affirms that he has returned all of Expeditors’
property, documents and/or any confidential information in Rose’s possession or
control. Rose also affirms that he will collect his property from Expeditor’s
premises within thirty days after his retirement day as Chairman.
7.    Governing Law and Interpretation. This Agreement shall be governed and
construed in accordance with the laws of the State of Washington without regard
to its conflict of laws provision. In the event of a breach of this Agreement
either party may institute an action specifically to enforce any term or terms
of this Agreement or seek any damages for breach. Should any provision of this
Agreement Release be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.
8.    Non-admission of Wrongdoing. The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Releasees of any
liability or unlawful conduct of any kind.
9.    Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of all parties in writing and signed by all parties
wherein specific reference is made to this Agreement and General Release.




--------------------------------------------------------------------------------




10.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto with respect to Rose’s post-employment release of claims.
Rose acknowledges that he has not relied on any representations, promises or
agreements of any kind made to him in connection with his decision to accept
this Agreement.
11. Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original. Copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
ROSE IS ADVISED THAT HE HAS AT LEAST TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND GENERAL RELEASE. ROSE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS AGREEMENT AND GENERAL RELEASE.
ROSE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO EXPEDITORS
REPRESENTATIVE AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR POST EMPLOYMENT
RELEase AGREEMENT.” THE REVOCATION MUST BE PERSONALLY DELIVERED TO ROBERT WRIGHT
WITHIN SEVEN (7) CALENDAR DAYS AFTER HE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.
ROSE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
ROSE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST RELEASEES.
The parties knowingly and voluntarily sign this Post CEO Employment Release
Agreement as of the date(s) set forth below:
 
 
EXPEDITORS INTERNATIONAL OF WASHINGTON, INC.
 
 
 
Date: ___________
 
By: ___________________________
 
 
Robert R. Wright
 
 
Lead Independent Director
 
 
 
 
 
Pursuant to Authorization by the Board at a Meeting on October 7, 2013.
 
 
 
Date: ___________
 
By: ___________________________
 
 
Peter J. Rose







